DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Edward A. Kmett on 02/18/2022.

The application has been amended as follows: 
CLAIMS
Claims 1, 10, 14, 16, 20, and 24 have been amended as follows.

1. (Currently Amended) An apparatus for processing data acquired by an imaging device having:
a photoelectric conversion unit configured to generate charges in accordance with an incident light,
a charge holding portion configured to hold the charges,
a charge transfer unit configured to transfer the charges from the photoelectric conversion unit to the charge holding portion, and


at least one memory that stores a set of instructions; and
at least one processor that executes the set of instructions, the set of instructions, when executed, causing the apparatus to perform operations comprising:
acquiring first image data based on first charges generated in the photoelectric conversion unit in a first exposure time period;
acquiring second image data based on second charges generated in the photoelectric conversion unit in a second exposure time period that is a sum of exposure time periods for the charges transferred from the photoelectric conversion unit to the charge holding portion for multiple times by the charge transfer unit and is longer than the first exposure time period;
reducing a gradation value of the second image data to generate [[a]] third image data; and
composing the first image data and the third image data to generate fourth image data having an expanded dynamic range,
wherein in generation of the second image data, a number of times that the second charges are transferred from the photoelectric conversion unit to the charge holding portion is determined in accordance with environmental light information related to an environmental light of a capturing environment, and
wherein in generation of the third image data, a ratio of reduction of the gradation value is determined in accordance with the environmental light information.

10. (Currently Amended) The apparatus according to claim 1, wherein in generation of the second image data, a length of a period in which the second charges are transferred from the the multiple times is a natural-integer multiple of a cycle of turning on and off of a light source in the capturing environment.

14. (Withdrawn - Currently Amended) A mobile apparatus comprising:
the imaging device according to claim 1;
a distance information acquirer that acquires distance information on a distance to an object, from a parallax image based on signals from the imaging device; and
a controller that controls the mobile apparatus based on the distance information.

16. (Currently Amended) An apparatus for processing data acquired by an imaging device having:
a photoelectric conversion unit configured to generate charges in accordance with an incident light,
a charge holding portion configured to hold the charges,
a charge transfer unit configured to transfer the charges from the photoelectric conversion unit to the charge holding portion, and
an output circuit configured to output a signal based on the charges transferred to the charge holding portion, the apparatus comprising:
at least one memory that stores a set of instructions; and
at least one processor that executes the set of instructions, the set of instructions, when executed, causing the apparatus to perform operations comprising:


acquiring second image data based on second charges generated in the photoelectric conversion unit in a second exposure time period that is a sum of exposure time periods for the charges transferred from the photoelectric conversion unit to the charge holding portion for multiple times by the charge transfer unit and is longer than the first exposure time period;
reducing a gradation value of the second image data to generate [[a]] third image data; and
composing the first image data and the third image data to generate fourth image data having an expanded dynamic range,
wherein in generation of the second image data, a number of times that the second charges are transferred from the photoelectric conversion unit to the charge holding portion is determined in accordance with environmental light information related to an environmental light of a capturing environment, and
wherein in generation of the second image data, a cycle in which the second charges are transferred from the photoelectric conversion unit to the charge holding portion is less than or equal to half a cycle of turning on and off of a light source in the capturing environment.

20. (Currently Amended) The apparatus according to claim 16, wherein in generation of the second image data, a length of a period in which the second charges are transferred from the photoelectric conversion unit to the charge holding portion for the multiple times is a natural-integer multiple of a cycle of turning on and off of a light source in the capturing environment.

24. (Currently Amended) An apparatus for processing data acquired by an imaging device having:

a charge holding portion configured to hold the charges,
a charge transfer unit configured to transfer the charges from the photoelectric conversion unit to the charge holding portion, and
an output circuit configured to output a signal based on the charges transferred to the charge holding portion, the apparatus comprising:
at least one memory that stores a set of instructions; and
at least one processor that executes the set of instructions, the set of instructions, when executed, causing the apparatus to perform operations comprising:
acquiring first image data based on first charges generated in the photoelectric conversion unit in a first exposure time period;
acquiring second image data based on second charges generated in the photoelectric conversion unit in a second exposure time period that is a sum of exposure time periods for the charges transferred from the photoelectric conversion unit to the charge holding portion for multiple times by the charge transfer unit and is longer than the first exposure time period;
reducing a gradation value of the second image data to generate [[a]] third image data; and
composing the first image data and the third image data to generate fourth image data having an expanded dynamic range,
wherein in generation of the second image data, a number of times that the charges are transferred from the photoelectric conversion unit to the charge holding portion is determined in accordance with environmental light information related to an environmental light of a capturing environment, and



Reasons for Allowance
Claims 1, 3-5, 10-14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an apparatus for processing data acquired by an imaging device having:
wherein in generation of the third image data, a ratio of reduction of the gradation value is determined in accordance with the environmental light information, in combination with other claim limitations.
Claims 3-5, 10-13 are allowed as being dependent from claim 1.

Claim 14 includes all the limitations recited in claim 1; therefore, Claim 14 is allowed for the same reason given in claim 1.

Regarding claim 16, the prior art of the record fails to show or fairly suggest an apparatus for processing data acquired by an imaging device having:
wherein in generation of the second image data, a cycle in which the second charges are transferred from the photoelectric conversion unit to the charge holding portion is less than or equal to half a cycle of turning on and off of a light source in the capturing environment, in combination with other claim limitations.
Claims 17-22 are allowed as being dependent from claim 16.


Regarding claim 24, the prior art of the record fails to show or fairly suggest an apparatus for processing data acquired by an imaging device having:
wherein in generation of the second image data, a length of a period in which the charges are transferred from the photoelectric conversion unit to the charge holding portion for multiple times is longer than a cycle of turning on and off of a light source in the capturing environment, in combination with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/18/2022